Case 1:18-cv-00039-MAC Document 20 Filed 05/31/19 Page 1 of 2 PageID #: 154




                       IN THE UNITED STATES DISTRICT COURT
                        FOR TIIE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

  BUEL SAULS ANd ELIZABETH                       s
  SAULS,                                         s
       Plaintiff,                                $
                                                 $     CML ACTION NO. 1:18-CV-39
  v                                              $
                                                 s     JURY
  MARC JONES CONSTRUCTION,                       s
  LLC, dlbla SUNPRO SOLAR and                    s
  TODD WOOTEN,                                   $
         Defendants.

                              OUARTERLY STATUS REPORT

       Pursuant to the Court's August 2, 2Ol8 Order (Document No. 15), Plaintiff provides the

following status report in this matter: This matter is proceeding through arbitration administered

by the American Arbitration Association, case number 01-18-004-07 57 . The arbitration hearing

is currently scheduled for Septernber 21,2019.

                                                                                 Submi

                                                 By:

                                                         exas         No.24009915
                                                       cl i ntfrqrbrasherattomey. co m
                                                       Joe Muckleroy
                                                       Texas Bar No. 24065801
                                                       i   o   e(Z b ras   h   era1lorneY.   c-Q-!1

                                                       6430 Wellington Place
                                                       Beaumont, Texas 77706
                                                       (409) 832-3737 TelePhone
                                                       (409) 832-3838 Fax
Case 1:18-cv-00039-MAC Document 20 Filed 05/31/19 Page 2 of 2 PageID #: 155




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31't day of May, 2019, a copy of the foregoing has been served
upon all counsel of record, as indicated below:

Chais L. Sweat                                               Via Facsimile: 504-581-5983
MIDDLEBTIRG RIDDLE GROI.IP
909 Poydras St., Suite 1400
New Orleans, Louisiana 70112
